Citation Nr: 0945188	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for bladder cancer.

2. Entitlement to service connection for cataracts of both 
eyes.

3. Entitlement to service connection for glaucoma of both 
eyes.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an October 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  A hearing 
transcript is associated with the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Bladder cancer was not incurred or aggravated during 
active military service.

2. Cataracts of both eyes were not incurred or aggravated 
during active military service.

3. Glaucoma of both eyes was not incurred or aggravated 
during active military service.






CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bladder cancer have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2. The criteria for the establishment of service connection 
for cataracts of both eyes have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3. The criteria for the establishment of service connection 
for glaucoma of both eyes have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, such as 
bladder cancer, will be considered to have been incurred 
during active service if the disease becomes manifest to 
compensable degree within a year of separation.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records do not show any complaints or 
treatment relating to any of the claimed disabilities.  The 
Veteran's October 1945 separation examination reflects that 
the Veteran had perfect uncorrected vision in both eyes.  The 
clinical examination for separation did not reveal any 
genitourinary disorders.  

Nevertheless, the Veteran asserts that in-service exposure to 
volcanic material and asbestos is related to his bladder 
cancer.  See October 2009 Travel Board hearing transcript.  
At the Travel Board hearing, he testified that he sought 
medical treatment for a stomach disorder immediately 
following service, but did not affirm having any 
genitourinary disorder at that time.  The Veteran also 
claimed that his present glaucoma and cataracts was related 
to snow blindness or excessive glare experienced during 
service in the Aleutian Islands.  Id. 

The Veteran submitted numerous private medical records dated 
from the early 1990s through 2006.  These private medical 
records confirm that the Veteran has bladder cancer in 
addition to glaucoma and cataracts of both eyes.  Records 
from 1993 show that the Veteran had diagnoses of glaucoma and 
cataracts in both eyes and underwent surgery in July 1993 and 
December 1993.  Records from 1996 show that the Veteran 
reported symptoms of gross hematuria and was found to have 
bladder cancer.  As part of treatment, he underwent a 
cystoprostatectomy in January 1997.  The medical records are 
silent as to the etiology of the Veteran's disabilities.  

At the October 2009 Travel Board hearing, the Veteran 
testified that he experienced significant residual symptoms 
resulting from bladder cancer.  He did not specify when his 
genitourinary symptoms began.  Regarding his vision 
disorders, the earliest symptom the Veteran recalled was 
using eye drops approximately 10 years before his cataract 
surgery in July 1993.  The Veteran maintained that a nexus 
existed between his present disabilities and his period of 
active service over 50 years ago.     

Analysis

The Board finds that service connection is not warranted for 
any of the claimed disabilities.  The record confirms that 
the Veteran has been diagnosed with bladder cancer, in 
addition to glaucoma and cataracts of both eyes.  The medical 
record does not reflect treatment for any of the claimed 
disabilities until many years following active service.  Of 
chief importance, there are no medical records suggesting 
that any of the disabilities are etiologically related to any 
incident of the Veteran's active service.  Although the 
Veteran is competent to describe symptoms of his 
disabilities, he is not competent to opine about the etiology 
of a medical diagnosis and his opinion regarding a nexus has 
no probative value.  Barr, supra.; Espiritu, supra.    

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the February 2006 
letter from the RO to him, but he has failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  There is no medical evidence of 
record suggesting that any of the Veteran's disabilities may 
be associated with any incident of his active service.  
38 C.F.R. § 3.303.  Also there is no evidence indicating that 
the Veteran's bladder cancer was initially manifest within a 
year of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).  Without medical evidence of a nexus, service 
connection is not warranted for any of the Veteran's claims.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).   

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This obligation was accomplished by letters from the 
RO to the Veteran dated in February 2006 and March 2006.  
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by informing the Veteran about the information and 
evidence: (1) not of record that was necessary to 
substantiate the claim; (2) VA would seek to provide; and (3) 
he was expected to provide.  Of note, 38 C.F.R. § 3.159 has 
been revised in part, effective May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. The 
March 2006 letter gave the Veteran notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records and private medical records are associated 
with the claims file.  

The Veteran was not afforded VA examinations for his claimed 
disabilities.  For reasons explained below, the Board finds 
that VA examinations are not necessary.  The October 1945 
separation examination report reflected that the Veteran had 
20/20 uncorrected vision in both eyes and clinical findings 
did not reveal any genitourinary abnormalities.  Thus, his 
claimed disabilities were not "noted" during service.  
38 C.F.R. § 3.303(b).   He is not competent to identify any 
recalled symptoms as the initial manifestations of bladder 
cancer, glaucoma, or cataracts, nor is he competent to opine 
that his present disorders are related to in-service events, 
such as volcanic ash exposure.  Id.; Barr, supra. (lay 
persons not competent to opine as to a medical etiology or 
diagnosis).  There is no medical evidence suggesting that his 
claimed disabilities may be etiologically related to his 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA not obligated to provide a medical examination 
and medical opinions, absent showing by the Veteran of a 
causal connection between his disability and his military 
service).  Without medical evidence suggesting a nexus or a 
condition noted in service to establish a continuity of 
symptomatology, VA examinations are not necessary to 
adjudicate these claims.  38 C.F.R. §§ 3.159, 3.303(b); 
Wells, supra.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for bladder cancer is denied.

Service connection for cataracts of both eyes is denied.

Service connection for glaucoma of both eyes is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


